Citation Nr: 1506835	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a waiver of an overpayment of VA disability compensation benefits in the amount of $62,720.54.

2.  Whether termination of the Veteran's VA disability compensation benefits effective from February 23, 2006, to March [redacted], 2008, based on fugitive felon status, was proper, to include the propriety of the amount of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.

This appeal arose before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Committee on Waivers and Compromises (COWC) of the Regional Office (RO), in Fort Snelling, Minnesota.

On his November 2012 Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge.  He was notified that his hearing had been scheduled for March 11, 2013.  The Veteran and his representative subsequently withdrew the request the same month.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

The issue of whether termination of the Veteran's VA disability compensation benefits effective from February 23, 2006, to March [redacted], 2008, based on fugitive felon status, was proper, to include the propriety of the amount of the overpayment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  The Veteran received an overpayment of VA compensation benefits in the amount of $62,720.54.

2.  The Veteran was notified of the indebtedness and of his waiver rights by letter dated February 2, 2008.

3.  The Veteran filed his request for a waiver of the overpayment of VA compensation benefits on November 2, 2009, in excess of 180 days after notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The Veteran did not timely request waiver of recovery of the overpayment of VA compensation benefits.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (CAVC) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e., Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the CAVC has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the VCAA, and its implementing regulations, are not applicable in this case.  

The Board notes that the issue of whether termination of the Veteran's VA disability compensation benefits effective from February 23, 2006, to March [redacted], 2008, based on fugitive felon status, was proper, to include the propriety of the amount of the overpayment, is being remanded to the RO below.  The Board finds that the issue on appeal is not inextricably intertwined with the remanded claim because regardless of the propriety of the creation or the amount of the debt, the request for waiver was not timely as a matter of law.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In the instant case, VA notified the Veteran by letter dated October 18, 2007 of the proposal to terminate his monthly benefit effective February 2006, as a result of an outstanding arrest warrant.  The Veteran was further notified that this adjustment would result in an overpayment of benefits.  The letter was mailed to the Veteran at his most recent address of record on [redacted] -  the address he had provided to the RO via a previous letter dated October 1, 2007, just 17 days earlier.  

In a January 2008 Report of Contact, a representative from the Mississippi Department of Corrections verified that the Veteran's warrant was outstanding and active.  By letter dated January 15, 2008, the RO notified the Veteran that his benefits had been terminated, effective February 23, 2006.  By letter dated February 2, 2008, the VA Debt Management Center (DMC) notified the Veteran that as a result of the termination of benefits, he was paid $62,720.54 more than he was entitled to receive.  He was advised of his rights, to include his right to request a waiver.  In the attached Notice of Rights and Obligations, it was explained that a waiver request must be submitted within 180 days of the date he was originally notified of his debt.  Both the January 15, 2008 and February 2, 2008 VA letters were mailed to the Veteran at his address on [redacted].  Neither letter was returned by the postal service as undeliverable.

The next correspondence received from the Veteran was dated October 5, 2008. The Veteran explained that he was incarcerated and provided a new mailing address.  

In a statement dated September 17, 2009, the Veteran requested that his benefits be reinstated effective his release date from prison on September 15, 2009.  Attached to this statement he provided a copy of the January 15, 2008 letter from the RO notifying him that his benefits had been terminated.  A VA Report of Contact with a correctional officer also shows that the Veteran was arrested and incarcerated on March [redacted], 2008.

A request for a waiver of recovery of the indebtedness was received from the Veteran on November 2, 2009.  In a December 2009 letter, he stated that he never received the notice of the indebtedness dated February 2, 2008.  He provided an Inmate Time Sheet that he claimed showed that he was imprisoned beginning on December 10, 2007.  In his VA Form 9 dated in November 2012, he stated that he did not received the February 2008 notice letter because he was enroute to Mississippi for a revocation hearing at that time.  

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).  The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the Department of Veterans Affairs (VA) or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

Here, there is no question that the Veteran's November 2009 waiver request was received well past the 180-day deadline for requesting a waiver (i.e., 180 days from February 2, 2008).  The Veteran asserts that he did not receive the letter dated February 2, 2008 notifying him of the indebtedness.  However, the Board does not find the Veteran to be credible in this regard.  The February 2, 2008 letter was not returned by the postal service as undeliverable; nor were prior and subsequent letters mailed to the Veteran at that same address on January 15, 2008 and February 25, 2008.  Further, the Veteran has provided contradictory statements.  He initially stated that he was in prison in February 2008, but later he stated that he was enroute to Mississippi for a revocation hearing at that time.  In a January 2008 Report of Contact, a representative from the Mississippi Department of Corrections verified that the Veteran's warrant was outstanding and active at that time, and a March 2010 VA Report of Contact with a correctional officer indicates that he was not arrested and incarcerated until March [redacted], 2008.  While the Veteran provided an Inmate Time Sheet that he claims shows that he was imprisoned beginning on December 10, 2007, careful review of this document appears to show a computation date beginning on March [redacted], 2008, which is consistent with the statement of the correctional officer.  Further, as an attachment to a September 2009 request that his VA compensation benefits be reinstated, the Veteran submitted a copy of a January 15, 2008 letter (with hand-written annotations that he made) that he received from VA at his [redacted] address, further suggesting that he received this letter and was not incarcerated in December 2007.  As discussed below, the Veteran also submitted a notice of disagreement with the January 2008 RO determination, verifying that he did in fact receive it.  And even if the Veteran was incarcerated as early as December 2007, he did not keep VA apprised of his whereabouts.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995); Hyson v. Brown, 5 Vet. App. 262 (1993).  It was not until October 2008 that he wrote to VA advising of his address in prison, and this letter shows that he had actual knowledge that his VA disability compensation benefits had been terminated.  

Accordingly, the Board finds that the Veteran's statement that he did not receive the February 2008 letter from VA notifying him of his indebtedness and waiver rights not to be credible; therefore, the 180-day period may not be extended in this case.  The Veteran's request for waiver received in November 2009 was not timely, and there is no other correspondence of record that could be construed to be an earlier request for a waiver.  Accordingly, as the Veteran's request for waiver of recovery of an overpayment of benefits was not timely filed, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's request for waiver of recovery of the overpayment of VA disability compensation benefits in the amount of $62,720.54 was not timely filed and the appeal is denied.


REMAND

As noted above, by letter dated January 15, 2008, the RO notified the Veteran that his benefits had been terminated, effective February 23, 2006.  He was notified of his appellate rights.  In response, the Veteran submitted a statement in October 2008 with the caption "N.O.D. 1-15-08"  Within that document, he stated that he was incarcerated and not a fugitive felon.  The Veteran has also requested an accounting/audit of the indebtedness.  See VA Report of Contact, dated November 23, 2009.  Accordingly, the Veteran should be provided with a Statement of the Case on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case addressing the issue of whether termination of the his VA disability compensation benefits effective from February 23, 2006, to March [redacted], 2008, based on fugitive felon status, was proper, to include the propriety of the amount of the overpayment.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claim be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


